Citation Nr: 0100763	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-23 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.  His decorations include the Combat Action 
Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that granted service 
connection for headaches and rated the disorder 10 percent 
disabling, effective from the date of receipt of the initial 
claim for service connection for headaches in January 1999.  
The veteran disagreed with the evaluation assigned, and this 
appeal ensued.  


REMAND

The RO evaluated the service-connected headache disorder by 
analogy to migraine headaches under Diagnostic Code 8100 of 
the rating schedule.  

A 10 percent evaluation may be assigned for migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months; a 
noncompensable evaluation is for assignment with less 
frequent attacks.  A 30 percent evaluation is warranted when 
characteristic prostrating attacks occur on an average of 
once a month over the last several months.  With very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2000).  

The veteran maintains that the current rating is not 
commensurate with the nature and severity of his headache 
disorder or with its adverse industrial impact.  In his 
notice of disagreement, he requested the maximum rating for 
his service-connected headaches.  In his substantive appeal, 
he reported that he had constant, daily headaches and that he 
just tried to deal with the pain.  He said that he had tried 
to work and carry on but that about every third day, he had 
to go to bed with a headache.  He stated that he took 
ibuprofen for his headaches but that it did not help.  On 
occasion, he said, his headaches were violent and unbearable.  

The record shows that the veteran receives outpatient 
treatment from VA and that the last treatment report of 
record is dated in January 1999.  The record further 
indicates that the veteran has worked for E. I. Dupont for 
about a quarter of a century as a yarn spinning operator.  
The record contains reports from the medical department of E. 
I. Dupont that address primarily other complaints and that 
end in March 1991.  The Board also notes that the veteran 
last underwent a VA examination in September 1998, when 
chronic headaches secondary to bilateral supratrochlear 
neuralgia were diagnosed.  However, the examiner did not 
describe the severity of the headache in sufficient detail to 
be adequate for rating purposes.  

Under these circumstances, the Board finds that the veteran 
should be scheduled to undergo further examination to obtain 
clinical findings sufficient to fully and fairly evaluate the 
service-connected disability under consideration.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to scheduling the veteran to undergo such evaluation, 
however, the RO should obtain and associate with the claims 
file all outstanding pertinent records, to specifically 
include VA records.  Here, the claims file reflects that the 
veteran has received treatment from the VA Medical Center 
(VAMC) in Fayetteville, North Carolina.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain any outstanding medical and 
personnel records from the veteran's employert 

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  On 
remand, the RO should ensure that all development and 
notification requirements of the Act are complied with.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding pertinent 
medical records from the Fayetteville 
VAMC.  After obtaining any necessary 
authorization from the veteran, the RO 
should also obtain all medical reports 
from the medical department of E. I. 
Dupont since January 1999 that may be 
pertinent to the veteran's claim for an 
increased rating for headaches, as well 
as medical records from any additional 
source(s) or facility(ies) identified by 
the veteran.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims file, 
and the veteran and his representative so 
notified.  The veteran can also submit 
any medical records in his possession.

2.  After obtaining authorization from 
the veteran, the RO should also attempt 
to obtain all of the veteran's available 
attendance recordsfrom his employer, E. 
I. Dupont, since January 1999.  

3.  After associating with the claims 
file all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA neurological examination to determine 
the current severity of his service-
connected headache disorder.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
and be reviewed by the examining 
physician in connection with the 
examination.  All indicated tests and 
studies should be performed, and all 
manifestations of current disability 
should be described in detail, to include 
the frequency and severity of the 
veteran's headaches.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), and 00-92 (December 
13, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claim of entitlement to an increased 
rating for headaches in light of all 
pertinent evidence and legal authority.  
The RO must provide full reasons and 
bases for its determinations, citing to 
all matters and concerns raised in this 
REMAND.  

7.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, and they 
should be afforded the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




